DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1, 2, 5, 7, 10, and 13 are amended, Claims 14-18 are new. Claims 1-18 are pending in this application have been examined on the merits. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for fixedly attaching” in claim 15.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Response to Arguments
Applicant’s arguments, see Page 7, filed 6/28/22, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see Page 7, filed 6/28/22, with respect to the claim objections have been amended and are in compliance.  The claim objections have been withdrawn. 
Applicant’s arguments, see Pages 7 and 8, filed 6/28/22, with respect to the claim rejections under 35 U.S.C.  112(a) have been amended and are in compliance.  The claim rejections have been withdrawn. 
Applicant’s arguments, see Page 8, filed 6/28/22, with respect to the claim rejections under 35 U.S.C. 112(b) have been amended and are in compliance.  The claim rejections have been withdrawn. 
Applicant’s arguments, see Pages 8 and 9, filed 6/28/22, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered, and the Examiner agrees that Claim 1 and new Claim 14 invoke 35 U.S.C. 112(f). 
Applicant's arguments, see Pages 9-11 regarding  the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.Applicant argues, see Page 10, filed 6/28/22, Bellieni fails to teach or suggest a first link arm pivotally coupled to an end portion of an outermost second support arm by means of a friction joint, as required.
The Arguments have been fully considered and are not Persuasive. The examiner respectfully disagrees that these features are not taught by Bellieni. Bellieni teaches a first link arm (23 Fig. 1-D inserted below) pivotally coupled (coupled at 25 Fig. 1A and Fig. 1-D inserted below; Column 3, lines 45-47, coupled at 24 Fig. 1A; Column 3, lines 44-45, and pivotally coupled at 18 Fig. 1A; Column 3, lines 48-49) to an end portion (end portion of 17 Fig. 1) of an outermost second support arm (17 Fig. 1) by means of a friction joint, as required. Pivot point 18 is taught in the description as having a friction system (Column 3, lines 48-49) and while points 24 and 25 are not described as friction points in the prior art, friction does occur between the two surfaces as they are pinned or bolted together. 
Applicant argues, see Page 10, Bellieni fails to teach or suggest that the rod 23 ("the first link arm") is pivotally coupled to an end portion of a support arm via the joint 18.
The examiner respectfully disagrees that these features are not taught by Bellieni. Bellieni teaches the first link arm (23 Fig. 1A) is pivotally coupled (pivotally coupled to 22 Fig. 1A) to an end portion (end portion of 17 Fig. 1) of the second support arm (15 Fig. 1A). Bellieni teaches linkage arm arrangement (J Fig. 1-D inserted below) that includes a second link arm (26 Fig. 1A and Fig. 1-D inserted below) that is fixedly attached to an extractor hood (9 Fig. 1A and Fig. 1-D inserted below) and pivotally coupled (coupled at 25 Fig. 1A and Fig. 1-D inserted below; Column 3, lines 45-47) to the first link arm (23 Fig. 1A) by means of a second friction joint. While point 25 is not described as friction points in the prior art, friction does occur between the two surfaces as they are held together by a pin or bolt.
Applicant argues, see Page 11, there is no proper suggestion or motivation for modifying Coral with Bellieni.
The examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Coral and Bellieni have similar structures for orientating the hose. Both Coral and Bellieni can be rotated about their base, perpendicular to their attachment surface. The hoods of Bellieni and Coral can be pivoted at their link arms in an upwards and downwards manner. Coral’s hood, however, cannot be shifted laterally at the link arm in addition to the rotation at the base as the teaching of Bellieni shows. Modification of Coral is obvious as the additional lateral movement at the link arm as taught by Bellieni for the purpose of allowing the user to make finer lateral adjustments while orienting the suction hood.
With respect to Applicant’s arguments, see Page 11 regarding the claims depending from Claim 1, these claims are not allowable based on their dependence to independent claim 1 for at least the reasoning provided above.



    PNG
    media_image1.png
    645
    855
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-6, 10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A).

Referring to claim 1: Coral et al. discloses a support arm arrangement (5 Fig. 1) for a local gas extractor arrangement (Column 2, lines 30-32), the support arm arrangement (5 Fig. 1) comprising; a first support arm (13 Fig. 1) coupled to a plate member (10 Fig. 1) adapted to be coupled (Column 2, lines 40-42; also noted to be fixed to the bottom support see Column 5, line 66) to an exterior surface (14 Fig. 1), at least one second support arm (16 and 17 Fig. 1), each support arm being pivotally coupled to each other by means of intermediately arranged friction joint arrangements (20 Fig. 4 and 5 Column 4, lines 37-43; 44 Figs. 4 and 7; Column 4, lines 37-43 “springs acts by compression on disk”), and an extractor hood (6 Fig. 1) having a first opening provided with a circumferential flange (F of Fig. 1-F inserted below) and a second opening (I of Fig. 1-F inserted below) through which gas is configured to be extracted from a surrounding environment (Column 2, lines 30-39), wherein the support arm arrangement (5 Fig. 1) is adapted to receive a tube device (7 and 8 Fig. 4), that is adapted to be coupled to the circumferential flange (F of Fig. 1-F inserted below) of the extractor hood (6 Fig. 1), 
wherein the support arrangement (5 Fig. 1) comprises a plurality of retainer devices (R Fig. 4-R of Coral et al.) adapted to couple the tube device (7 and 8 Fig. 4) to the support arms (see coupling to 16 and 17 in Fig. 1), wherein: the extractor hood (6 Fig. 1) is arranged at a distance from an end portion (end portion of 17 Fig. 1) of an outermost second support arm (17 Fig. 1; Column 3, line 50) by means of an intermediary arranged linkage arm arrangement (L Fig. 1-L inserted below) comprising a first link arm (46 Fig. 1), pivotally coupled to the end portion (end portion of 17 Fig. 1) of the outermost second support arm (17 Fig. 1) by means of a joint (Fig. 1-B inserted below) the joint being pivotable about a first pivoting axis which extends in a direction perpendicular to an extending direction of the outermost second support arm (17 Fig. 1).
However, Coral et al. is silent on the linkage arm joint using friction and the linkage arm arrangement (L Fig. 1-L inserted below) further comprising of a second link arm, fixedly attached to the extractor hood (6 Fig. 1) and pivotally coupled to the first link arm (46 Fig. 1) by means of a second friction joint, the second friction joint being pivotable about a second pivoting axis which extends in a direction perpendicular to the first pivoting axis. 

Bellieni (U.S. Patent No. 4,699,046 A), in an analogous invention, teaches a joint (18 Fig. 1A) using friction (Column 3, lines 55-65) on the similar configuration (i.e. a linkage arm) and the similar configuration (i.e. the linkage arm arrangement) further comprising of a second link arm (see 26 in J Fig. 1-D inserted below), fixedly attached to another similar configuration (i.e. the extractor hood, see 9) and pivotally coupled (at 25) to another similar configuration (i.e. the first link arm, see 23) by means of a second friction joint (24 Fig. 1A; Column 3, lines 55-65 of Bellieni), the second friction joint (24 Fig. 1A) being pivotable about a second pivoting axis (Fig. 1-C inserted below) which extends in a direction perpendicular (see Fig. 1a) to another similar configuration (the first pivoting axis, see pivoting axes in Fig.1a). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the linkage arm joint of Coral et al. with the teachings of the linkage arm joint of Bellieni, as it is known in the art, for the purpose of added mobility and ability of acting upon the suction arm without changing the orientation of the hood (Column 2, lines 63-65 of Bellieni). 


    PNG
    media_image2.png
    445
    404
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    651
    775
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    647
    700
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    632
    558
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    808
    844
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    645
    855
    media_image1.png
    Greyscale




Referring to claim 2: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein the first link arm (46 Fig. 1 of Coral et al.) of the linkage arm arrangement (L Fig. 1-L inserted above of Coral et al.) has a shape, and is arranged to the support arm arrangement (5 Fig. 1 of Coral et al.) at a radial distance from an outer surface of said tube device (radial distance from outer surface of 7, 8 of Coral et al.), and wherein the second link arm (26 of Bellieni) is attached at an outer edge (see Fig. 1a of Bellieni) of the extractor hood (6 Fig. 1 of Coral et al.), but is silent about the shape specifically being an L-shape.
Bellieni teaches a similar configuration (i.e. a first link arm, see Fig. 1-E) comprises an L-shape (Fig. 1-E inserted below of Bellieni) and is arranged so as to encircle a quarter of a circumference of another similar configuration (i.e. the tube device when the tube device is coupled to the support arm arrangement at a radial distance from an outer surface of said tube device shown in arm 22 crossing from joint 18 to 24 on the centerline in Fig. 1-F inserted below of Bellieni), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first linkage of Coral et al. with the teachings of the first linkage of Bellieni, as it is known in the art, and since the L-shape and circumferential extension would provide increased mobility with respect to the positioning of the support arm structure. 



    PNG
    media_image7.png
    390
    451
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    554
    614
    media_image8.png
    Greyscale


Referring to claim 5: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each of the retainer devices (R Fig. 4-R of Coral et al.) comprises a resilient element (15 Figs. 4 and 7 of Coral et al.), arranged to encircle a tube device (7 and 8 Fig. 4 of Coral et al.) coupled to the support arm arrangement (5 Fig. 1 of Coral et al.) so as to hold said tube device pressed against the support arms (Column 2, lines 46-48 of Coral et al.).

Referring to claim 6: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each retainer device (R Fig. 4-R of Coral et al.) further comprises a bracket (18 Figs. 2 and 4 of Coral et al.) having a shape that conforms with the shape of the second support arms, said bracket further comprising two opposite positioned pins (Fig 2-B inserted below), wherein each resilient element further comprises two correspondingly arranged holes, which are arranged to be coupled to said pins (Fig. 4; Column 2, lines 46-48 of Coral et al.).

Referring to claim 10: The combined references of Coral et al. and Bellieni teach a local gas extractor arrangement (Column 2, lines 30-32 of Coral et al.), comprising; a tube device (7 and 8 Fig. 4 of Coral et al.), adapted to be coupled to a pump device (Column 2, lines 40-42 of Coral et al.) which is arranged to extract gas through said tube device (7 and 8 Fig. 4; Column 2, lines 32-36 of Coral et al.); a support arm arrangement (5 Fig. 1 of Coral et al.) wherein the tube device (7 and 8 Fig. 4 of Coral et al.) is coupled to said support arm arrangement (5 Fig. 1 of Coral et al.) by means of the plurality of retainer devices (R Fig. 4-R; Column 2, lines 46-48 of Coral et al.).

Referring to claim 13: The combined references of Coral et al. and Bellieni teach the outermost second support arm (17 Fig. 1 of Coral et al.) comprises flanges (18 Fig. 2 of Coral et al.; 18 Fig. 1Tb inserted below) and wherein each resilient element (15 Figs. 4 and 7 of Coral et al.) comprises two opposite positioned fastening devices (shown to attach to the holes shown in 18 of Fig. 2a of Coral et al. inserted below) arranged to the flanges (18 Fig. 2 of Coral et al.; 18 Fig. 1Tb inserted below) of the outermost second support arm (17 Fig. 1 of Coral et al.).

Referring to claim 14: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), but is silent on the plate member is specifically provided with means for fixedly attaching to the exterior surface.
Bellieni, in an analogous invention, teaches a similar configuration plate member (2 Fig. 2b) to a similar configuration exterior surface (2 Fig. 2b) comprises one or more holes (shown in Fig. 2b) formed in the plate member (2 Fig. 2b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate member of Coral et al. with the teachings of Bellieni for the purpose of, as it is very well known in the art, securing the arm while providing stability to the arm.  

Referring to claim 15: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein the means for fixedly attaching (Column 5, line 64-66 of Coral et al.) the plate member (10 Fig. 1 of Coral et al.) to the exterior surface (14 Fig. 1 of Coral et al.) but is silent on the plate member specifically comprising one or more holes formed in the plate member.
Bellieni, in an analogous invention, teaches a similar configuration plate member (2 Fig. 2b) to a similar configuration exterior surface (2 Fig. 2b) comprises one or more holes (shown in Fig. 2b) formed in the plate member (2 Fig. 2b).

Referring to claim 16: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein the second link arm (see 26 in J Fig. 1-D of Bellieni inserted above) is directly attached to an outer edge (outer edge of 9 shown in Fig. 1A of Bellieni) of the similar configuration extractor hood (9 Fig. 1A of Bellieni) between the first and second openings (Column 3, lines 22-23 of Bellieni) of the extractor hood (9 Fig. 1A of Bellieni).

Referring to claim 17: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein the at least one second support arm (16 and 17 Fig. 1 of Coral et al.) comprises the outermost second support arm (17 Fig. 1 of Coral et al.) and an innermost second support arm (16 Fig. 1 of Coral et al.), and wherein the outermost second support arm (17 Fig. 1 of Coral et al.) and the innermost second support arm (16 Fig. 1 of Coral et al.) are structurally separate (shown separate in Fig. 1 of Coral et al.) from one another.

Referring to claim 18: The combined references of Coral et al. and Bellieni teach a local gas extractor arrangement (Column 2, lines 30-32 of Coral et al.), wherein the plurality of retainer devices (R Fig. 4-R inserted above; Column 2, lines 46-48 of Coral et al.) retain the tube device (7 and 8 Fig. 4 of Coral et al.) against a surface (shown in Fig. 1) of the outermost second support arm (17 Fig. 1 of Coral et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A) as applied to claim 5, and further in view of Wright, II et al. (U.S. Patent No. 5,014,693 A).

Referring to claim 8: The combined references of Coral et al. and Bellieni teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each resilient element (15 Figs. 4 and 7 of Coral et al.) is a ring-shaped element, arranged to encircle a tube device arranged thereto (Column 2, lines 46-48 of Coral et al.). However, the combined references of Coral et al. and Bellieni are silent as to the resilient element encircling the second support arm. 
Wright, II et al., in an analogous invention, teaches a similar configuration (i.e. a support arm arrangement see 16 Fig. 1), wherein another similar configuration (i.e. each resilient element, 54 Fig. 1, is a ring-shaped element) arranged to encircle (see Fig. 1) another similar configuration (i.e. a second support arm, 68 Fig. 1, and a tube device, 52 Fig. 1, arranged thereto.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient element of the combined references of Coral et al. and Bellieni with the resilient element from the teachings of Wright, II et al. as it is known in the art, for the purpose of providing extra reinforcement between the support arm and the tubing. It is also noted that 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the resilient elements extending as claimed since doing so merely involves choosing between limited options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2143(I)(E)).

Claims 3, 4, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A) as applied to claims 1 and 2 above, and further in view of Kwon Hyuk-tae (KR Pub. No. 2009/0026400 A).

Referring to claim 3: The combined references of Coral et al. and Bellieni teach a support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm (16 and 17 Fig. 1 of Coral et al.) comprises a circumferential wall comprising a hollow interior (as seen in Fig. 2-H inserted below) having a cross-sectional shape and top (i.e. cross-sectional shape and top; see Fig. 2-H and Fig. 2-I inserted below), and wherein a base (top surface of 17, Fig. 2-I inserted below), arranged to support the tube device in Figs. 2h and 4) is arranged to support a tube device (7 and 8 Fig. 4 of Coral et al.) arranged thereto. However, the combined references of Coral et al. and Bellieni are silent as to the support arm’s having a triangular cross sectional shape with a rounded top.  Kwon Hyuk-tae (KR Pub. No. 2009/0026400 A; translation attached) in an analogous invention teaches a triangular cross sectional shape with a rounded top (See outside rounded edge Fig. 1-Ta inserted below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Coral et al. and Bellieni to modify the shape of the second support arms to include the triangular shape of Kwon Hyuk-tae for the purpose of improved structural stability that is lighter and more economical (Page 2 and 5 of translation of KR Pub. No. 2009/0026400 A). 


    PNG
    media_image9.png
    392
    589
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    336
    485
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    645
    665
    media_image11.png
    Greyscale

Referring to claim 4: The combined references of Coral et al., Bellieni, and Kwon Hyuk-tae teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm (16 and 17 Fig. 1 of Coral et al.)  further comprises longitudinally arranged flanges (18 Fig. 2 of Coral et al.; 18 Fig. 1Tb inserted below depicting the similar configuration is applied to both arms 16 and 17), extending along (see extension in Fig. 1Tb) the base of the triangular shape (base 2 Fig. 1Tc inserted below of Kwon Hyuk-tae), and in a plane in which angled portions of the circumferential wall constituting the triangular shape are extending within (it is noted that the sides of 18 are hinged and although shown as extending along the sides of 16 and 17, could extend along the side of 3 and 4 of a triangular potion based on the hinged structure).


    PNG
    media_image12.png
    190
    263
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    494
    558
    media_image13.png
    Greyscale

Referring to claim 7: The combined references of Coral et al.,  Bellieni, and Kwon Hyuk-tae teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each resilient element (15 Figs. 4 and 7 of Coral et al.) comprises two opposite positioned fastening devices (shown to attach to the holes shown in 18 of Fig. 2a inserted below), arranged to be coupled to the flanges (18 Figs. 2 and 4 of Coral et al.) of a second support arm (16 and 17 Fig. 1; Column 2, lines 46-48 of Coral et al.). 

    PNG
    media_image14.png
    277
    215
    media_image14.png
    Greyscale


Referring to claim 11: The combined references of Coral et al. and Bellieni, teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm comprises a circumferential wall, each second support arm comprising a hollow interior (as seen in Fig. 2-H inserted above), wherein a base (top surface of 17, Fig. 2-I inserted above), is arranged to support a tube device (7 and 8 Fig. 4 of Coral et al.) arranged thereto (Fig. 1 of Coral et al). But the combined references of Coral et al. and Bellieni are silent on having a triangular cross sectional shape with a rounded top. 
Kwon Hyuk-tae (KR Pub. No. 2009/0026400 A; translation attached) in an analogous invention teaches a triangular shape with a rounded top (Fig. 1-Ta inserted above).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Coral et al. and Bellieni to modify the shape of the second support arms to include the triangular shape of Kwon Hyuk-tae for the purpose of improved structural stability that is lighter and more economical (Page 2 and 5 of translation of KR Pub. No. 2009/0026400 A). 

Referring to claim 12: The combined references of Coral et al., Bellieni, and Kwon Hyuk-tae teach the support arm arrangement (5 Fig. 1 of Coral et al.), wherein each second support arm (16 and 17 Fig. 1 of Coral et al.) further comprises longitudinally arranged flanges (18 Fig. 2 of Coral et al.; 18 Fig. 1Tb inserted above depicting the similar configuration is applied to both arms 16 and 17), extending along (see extension in Fig. 1Tb) the base of the triangular shape (base 2 Fig. 1Tc inserted above of Kwon Hyuk-tae), and in a plane in which angled portions of the circumferential wall constituting the triangular shape are extending within (it is noted that the sides of 18 are hinged and although shown as extending along the sides of 16 and 17, could extend along the side of 3 and 4 of a triangular potion based on the hinged structure). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coral et al. (U.S. Patent No. 7,954,779 B2) in view of Bellieni (U.S. Patent No. 4,699,046 A) as applied to claim 1 above, and further in view of Gagnon (U.S. Patent No. 5,398,978 A).

Referring to claim 9: The combined references of Coral et al. and Bellieni teach a support arm arrangement (5 Fig. 1 of Coral et al.), and the friction joint arrangements (44 Figs. 4 and 7 of Coral et al.) comprising of two base discs (both 40 in Fig. 2 of Coral et al.) and an intermediately friction positioned disc (34’ Fig. 2 Column 3, line 41 of Coral et al.), said three discs (both 40 and 34’ Fig. 2 of Coral et al.) comprising a centrically positioned hole (Shown in Fig. 1N inserted below), through which a screw element is arranged (28’ Fig. 2 of Coral et al.), but are silent on the base discs being convexly shaped and the screw element being arranged to receive a nut element so as to provide a compressing force acting on the discs, which force is directed to a circumference of the base discs due to their convex shape.

Gagnon (U.S. Patent No. 5,398,978 A), in an analogous invention, teaches a friction joint arrangements (10 Fig. 7 of Gagnon) comprising of two convexly shaped base discs (14 and 16 Fig. 1; Column 2, lines 42-44 of Gagnon; Fig. 1M inserted below) and a similar configuration intermediately positioned friction disc (28 Fig. 1 of Gagnon), said similarly configured three discs (14, 16, and 28 Fig. 1 of Gagnon) comprising another similarly configured centrically positioned hole (55 Fig. 6 of Gagnon), through which a screw element in a similar configuration (36 Figs. 1 and 6; Column 3, lines 1-2 of Gagnon) is arranged, said screw element being arranged to receive a nut element (46 Fig. 1 of Gagnon) so as to provide a compressing force acting on the discs, which force is directed to a circumference of the base discs due to their convex shape (Column 3, lines 38-47 of Gagnon).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined references of Coral et al. and Bellieni with the teachings of Gagnon for the purpose of having better contact points between the outer discs providing better friction control with various friction coefficients which may be chosen according to design requirements (Column 2, lines 47-55 of Gagnon)


    PNG
    media_image15.png
    687
    754
    media_image15.png
    Greyscale





    PNG
    media_image16.png
    537
    652
    media_image16.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723